DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and email correspondence with Gie Yoon on 10/26/2021.
The application has been amended as follows for claim 1: 
1. (Currently Amended) A method of controlling a vehicle, the method comprising:
retrieving, by one or more processors, data generated by one or more vehicles identifying ambient lighting conditions at different locations at different points in time; 
identifying, by the one or more processors, one of a predetermined set of stopping locations for the vehicle based on the different locations;
arranging, by the one or more processors, the retrieved data corresponding to the identified one of the predetermined set of stopping locations into a plurality of buckets based on the different points in time, each of the plurality of buckets representing a discrete time interval and an ambient lighting condition; 
generating, by the one or more processors, a map of ambient lighting conditions using the plurality of buckets; and
controlling, by the one or more processors, using the generated map, the vehicle in an autonomous driving mode to stop at one of the predetermined set of stopping locations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, all of the prior art of record fails to teach or suggest the limitation of claim 1, method of controlling a vehicle, the method comprising: retrieving, by one or more processors, data generated by one or more vehicles identifying ambient lighting conditions at different locations at different points in time; identifying, by the one or more processors, one of a predetermined set of stopping locations for the vehicle based on the different locations; arranging, by the one or more processors, the retrieved data corresponding to the identified one of the predetermined set of stopping locations into a plurality of buckets based on the different points in time, each of the plurality of buckets representing a discrete time interval and an ambient lighting condition; generating, by the one or more processors, a map of ambient lighting conditions using the plurality of buckets; and controlling, by the one or more processors, using the generated map, the vehicle in an autonomous driving mode to stop at one of the predetermined set of stopping locations. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Rasmusson (US20180136656A1) discloses a method includes identifying, based on map data, an area for pick-up or drop-off of a user by an autonomous vehicle. The method also includes determining, based on autonomous-vehicle sensor data that represents an external environment of the autonomous vehicle, one or more potential pick-up or drop-off locations within the area. The method also includes calculating, based at least in part on the autonomous-vehicle sensor data and historical data a viability score for each of the potential pick-up or drop-off locations. The 
Regarding claim 1, Rasmusson teaches controlling a vehicle, the method comprising: the method comprising (see Paragraph 0041 for characterizing available locations may involve, for each available location, determining and recording various factors about the location such as the size of the location, the lighting of the location; see also Paragraph 0024 for the map data that may be obtained from a third-party system 170 or may be generated by the dynamic transportation matching system 160. The map data may be stored by the autonomous-vehicle UI device prior to a given ride and/or may be periodically updated for a neighborhood, city, region, etc. This may enable faster processing by the autonomous-vehicle UI device because there may not be a need to access a third-party system 170 during a given ride; see also Paragraph 0032 for the graphical interface 300 that displays a real-time situational awareness view  (corresponds to generating a map) associated with an autonomous ride which includes a graphic representation of a least some of the autonomous vehicle sensor data (encompasses lighting conditions as explained below), historical data, and map data): 
retrieving, by one or more processors, data generated by one or more vehicles identifying ambient lighting conditions at different locations at different points in time (see Paragraph 0041 for characterizing available location for each available location by determining and recording various factors (corresponds to retrieving data) about the location such as the size of the location, the lighting of the location, the amount of traffic (pedestrian or vehicular) around the location, the distance between the location and the destination, or any other suitable data that affect the suitability of the location for a drop-off or pick-up; see also Paragraph 0030 for the coordinate points that may also comprise a time component t which may represent the time (corresponds to different points in time) that a LiDAR beam (which is how the lighting of the location is determined) was transmitted from the transceivers, hit an object, or was received by the transceivers. This indicates that the lighting of the location is determined at different locations at different points in time; see also Paragraph 0042 for the historical location features include the times (also corresponds to different points in time) of the pick-ups and drop-offs at those locations and the number, frequency, or percentage of pick-ups and drop-offs at those locations and times of total pick-ups and drop-offs for the area associated with the origin or drop-off; all of these factors are considered in calculating a score used to determine the viability of a suitable pick-up or drop-off location);
identifying, by the one or more processors, one of a predetermined set of stopping locations for the vehicle based on the different locations (see Paragraph 0034 and Figure 4 for graphical interface 400 for displaying a real-time situational-awareness view associated with an autonomous ride; the graphical interface 400 may include one or more graphical representations 410A, 410B, 410C of one or more potential pick-up or drop-off locations (corresponds to the different stopping locations based on the vehicle’s different locations) displayed as selectable icons).
Rasmusson fails to explicitly teach arranging, by the one or more processors, the retrieved data corresponding to the identified one of the predetermined set of stopping locations into a plurality of buckets based on the different points in time, each of the plurality of buckets representing a discrete time interval and an ambient lighting condition and generating, by the one or more processors, a map of ambient lighting conditions using the plurality of buckets.
Another prior art, Thompson (US20180135997A1), teaches arranging, by the one or more processors, the retrieved data corresponding to the identified one of the predetermined set of stopping locations into a plurality of buckets based on the different points in time (see Paragraph 0024 for the mapping system 121 that may be configured to identify or estimate ambient light available on road segments at various times of the day, including at night; see Paragraph 0076 for the estimated road illumination and confidence values may be correlated with other information or attributes (corresponds to different buckets) in the geographic database 116. For example, high beam usage on road segments may correlate with high incident (or accident) segments. Low beam usage during daytime hours may indicate low illumination conditions. Fog lights may indicate weather conditions. Additionally, the lack of usage for headlights (low or high) may be correlated with other information. The correlation of use or non-use may be used to inform drivers or autonomous vehicles to either avoid the segments (wherein the road segments corresponds to a stopping location or endpoints of the road segment, see Paragraph 0031 for the road segment data record 304 also includes data 304(7) providing the geographic coordinates (e.g., the latitude and longitude) of the end points of the represented road segment. In one embodiment, the data 304(7) are references to the node data records 306 that represent the nodes corresponding to the end points of the represented road segment) or to be aware of the increased risks; see also Paragraph 0073 for the server 125 generates an estimated road illumination value for the one or more road segments based on the high beam frequency and the ambient light value. Table 2 shown below illustrates a matrix of light sensor readings (ambient light value) and high beam frequency. From the data values, the server 125 may calculate an estimated road illumination value and a confidence in the estimate); 
and generating, by the one or more processors, the map using the plurality of buckets (see Paragraph 0024 for the mapping system 121 that may be configured to identify or estimate ambient light available on road segments at various times of the day, including at night; see Paragraph 0036 for the mapping service may also provide information generated from attribute data included in the database 116).
However, both Rasmusson and Thompson fail to particularly teach arranging, by the one or more processors, the retrieved data corresponding to the identified one of the predetermined set of stopping locations into a plurality of buckets based on the different points in time, each of the plurality of buckets representing a discrete time interval and an ambient lighting condition.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (CN 110400091 A) teaches a vehicle dispatching method, device, computing device and storage medium, belonging to the technical field of computer. the method comprises: when the vehicle scheduling trigger condition is satisfied, a transit schedule information to determine riding object and each object, and taking the plan according to the information of all corresponding object determining the vehicle scheduling policy, and determining the vehicle dispatching strategy comprises vehicle statistic information the scheduled departure time and the departure time of the scheduled vehicle. targeted vehicle scheduling policy in this way, vehicle dispatching strategy according to the established plan information for taking dynamic object for taking matching, thus obtained is stronger, better with matching of the actual riding object, vehicle dispatching mode is more flexible, so that scheduling of the vehicle able to flexibly configure scheduling according to the actual condition of the object, while satisfying the user requirement, but also can reduce the vehicle resource waste.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665